Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered May 1, 2001, which revoked defendant’s probation and imposed a sentence of imprisonment.
In January 2001, defendant pleaded guilty to the crime of attempted criminal possession of a forged instrument in the second degree and was thereafter sentenced to five years’ probation, which included a term of 180 days in the electronic home monitoring program. In April 2001, defendant pleaded guilty to violating the terms of her probation by failing to adhere to the conditions of the electronic home monitoring program. County Court revoked defendant’s probation and sentenced her to an indeterminate term of 1 to 3 years in prison. Defendant appeals.
In light of defendant’s extensive criminal history and inability to abide by the conditions of probation, we are unpersuaded by her assertion that the sentence imposed was harsh and excessive (see, People v Medinilla, 279 AD2d 891, lv denied 96 NY2d 803; People v Millard, 279 AD2d 807, 808, lv denied 96 NY2d 803). Moreover, our review of the record reveals no extraordinary circumstances to warrant a reduction of the sentence imposed in the interest of justice (see, People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872).
Cardona, P. J., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.